Citation Nr: 1409505	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-06 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for residuals of a right tympanic membrane injury.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to June 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.

[A January 2011 rating decision granted the Veteran service connection for tinnitus; accordingly, that issue is no longer in appellate status.]

Issues of service connection dermatitis, a low back disability, and cervical disease have been raised by the record, but not adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The issue of service connection for COPD is being REMANDED to the VARO.  VA will notify the Veteran if action on her part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have (or during the pendency of this claim to have had) a right ear hearing loss disability.

2.  The Veteran is shown to have residuals of a right tympanic membrane perforation that became manifest in service.
CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

2.  Service connection for residuals of a right tympanic membrane perforation is warranted.  38 U.S.C.A. §§ 1131, 1132, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.87 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of her claims prior to their initial adjudication.  A July 2009 letter explained the evidence necessary to substantiate her claims, the evidence VA was responsible for providing, and the evidence she was responsible for providing, and informed her of disability rating and effective date criteria.  She has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

During the videoconference Board hearing, the Veteran was advised of the evidentiary requirements for her claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran's service treatment records (STRs) are associated with the record and available postservice treatment records identified as pertinent have been secured.  The RO arranged for a VA examination in October 2010.  As is discussed in greater detail below, the examination report/opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these issues, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all the evidence in the claims file, and in "Virtual VA", with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires evidence showing:  (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Right Ear Hearing Loss

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C.A. §§  1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's DD Form 214 reflects that her military occupational specialty (MOS) in service was metals processing specialist (welder).  Her STRs indicate regular audiometric testing intended for Veterans who are exposed to hazardous levels of noise in service.  Based on the evidence of record, the Board concedes that the Veteran was exposed to hazardous noise levels in service.  

However, the threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran has (or during the pendency of this claim has had) the disability for which service connection is sought, i.e., a right ear hearing loss disability.  Hearing loss disability is defined by regulation (38 C.F.R. § 3.385, outlined above) and established by audiometry specified by regulation (38 C.F.R. § 4.85).  

The October 2010 (fee-basis) VA audiological evaluation and December 2011 private audiological evaluation were based on the same October 2010 audiometric testing.  At that time, puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
15
10
15
LEFT
10
10
10
15
11.25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  [These numbers were transposed on the VA examination.]  The Board acknowledges the private examiner's opinion that decreased hearing was demonstrated, but, as discussed above, hearing loss disability is defined by regulation, and the hearing acuity recorded on audiometric examination does not meet the regulatory definition of a hearing loss disability for either ear.  See 38 C.F.R. § 3.385.  Furthermore, at the January 2012 videoconference Board hearing, the Veteran denied significant hearing loss.  

As the Veteran is not shown to have a right ear hearing loss disability, she has not presented a valid claim of service connection for such disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal in the matter must be denied.

Residuals of a Right Tympanic Membrane Perforation

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.  

On entry to service, the Veteran reported a history of occasional right ear aches with no discharge.  However, on the accompanying medical examination report, the examiner noted that the Veteran's ear drums were normal (not perforated).  Therefore, the Veteran is presumed to have been sound as to her ear drums when she entered on active duty.  

In August 1977 (i.e., during service), the Veteran was seen for a perforated right eardrum.  The October 2010 VA examiner opined that the perforated tympanic membrane had resolved with no clinically significant abnormalities.  However, the December 2011 private examiner observed that the right tympanic membrane showed mild scarring and cloudiness.  The private examiner described specific findings based on observation of the Veteran's right tympanic membrane, is persuasive medical evidence weighing heavily in favor of the Veteran's claim, and is given more weight than the earlier VA examination (which merely commented on the degree of associated impairment, a matter for downstream consideration).  Accordingly, the requirements for establishing service connection are met; service connection for residuals of right tympanic membrane perforation is warranted. 


ORDER

Service connection for right ear hearing loss is denied.
Service connection for residuals of right tympanic membrane perforation is granted.


REMAND

The Veteran has a current disability of COPD, which she contends resulted from exposure to asbestos and welding fumes/gases during service.  While the RO considered whether said disability was related to conceded asbestos exposure, it did not consider whether it was causally related to exposure to welding fumes/gases, and such question was not adequately addressed on VA examination.

A December 2011 provider opined (without rationale) that the Veteran's "exposure to numerous noxious chemicals and welding fumes caused injury to cells in her lungs and respiratory tract causing scaring and inflammation resulting in long term chronic obstructive lung disease and bronchitis."  Additionally, the Veteran submitted (with a wavier) treatise evidence from the American Federation of State, County and Municipal Employees that notes the potential for development of chronic respiratory problems as a result of exposure to welding "smoke."  That treatise evidence refers to National Institute for Occupational Safety and Health (Centers for Disease Control and Prevention) and Occupational Safety and Health Administration (U.S. Department of Labor) findings regarding respiratory hazards related to welding.  The Board finds that the private medical opinion and treatise evidence provide an indication that the Veteran's COPD may be associated with her service.  Accordingly, the Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met and development for such an examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the Veteran stated that she received private medical treatment for her COPD from Dr. M. K. M. and signed a release form authorizing the RO to obtain any relevant medical records.  The RO was unable to request records from Dr. M. K. M. because the Veteran did not adequately complete the release form that included such information.  She was asked to complete another, but did not respond.  On remand, she should be afforded another opportunity to provide a completed release form.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of evaluation or treatment she has received for her COPD and to provide all authorizations necessary for VA to obtain any private records of such treatment (to specifically including those from Dr. M. K. M.).  The RO should secure for the record copies of complete clinical records of the evaluation and treatment from all providers identified, to specifically include all VA treatment and evaluations records that are not already associated with the claims file (or in VA's electronic records storage).

If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the RO's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is her responsibility to ensure that private treatment records are received.

2.  After the development sought above is completed, the RO should arrange for a respiratory examination of the Veteran to determine the likely etiology of her COPD.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's COPD is related to her service, to include as due to exposure to asbestos and welding fumes/gases therein.  

The examiner must explain the rationale for all opinions, citing to supporting factual data.

3.  The RO should then review the record and readjudicate the claim.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


